Citation Nr: 1733918	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  16-08 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for asbestos-related lung abnormalities of bilateral pleural plaque calcification. 

2.  Entitlement to service connection for a respiratory disability other than asbestos-related lung abnormalities of bilateral pleural plaque calcification to include chronic obstructive pulmonary disease (COPD) and emphysema.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1955 to September 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Newnan, Georgia.  In that decision, the RO, in relevant part, denied the Veteran's service connection claim for pulmonary emphysema.  The Veteran disagreed and timely appealed.

The Detroit, Michigan RO has assumed the role of Agency of Original Jurisdiction (AOJ).

The Board notes that the Veteran's respiratory disability encompasses variously described sets of manifestations and theories of entitlement.  The Board has separated these manifestations into separate issues as reflected on the title page, above, to ensure that all of the Veteran's respiratory matters are addressed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a respiratory disability other than asbestos-related lung abnormalities of bilateral pleural plaque calcification to include COPD and emphysema is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.





FINDING OF FACT

It is at least as likely as not that the Veteran's bilateral pleural plaque disability is causally or etiologically related to asbestos exposure during service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for asbestos-related lung abnormalities of bilateral pleural plaque calcification have been met.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that his current respiratory disabilities are related to asbestos exposure during service.  He reports that he was regularly exposed to asbestos while stationed on the USS Gallant during active duty service.  See Statement in Support of Claim dated October 10, 2014.

The record reflects that the Veteran currently has diagnoses of COPD, pulmonary emphysema, and bilateral asbestos-induced pleural plaque calcifications; all diagnoses have been confirmed with diagnostic imaging testing.  Furthermore, VA has conceded that the Veteran was exposed to asbestos while in service.  Thus, the outcome of this case turns on whether there is a competent and credible link between the Veteran's current conditions and his period of service, to include asbestos exposure.

Throughout the treatment records, the Veteran reported working in the construction field post-service, in the area of land surveillance.  He consistently denied being exposed to asbestos in this field of work.  Treating physicians documented his contentions, but stated that the Veteran could have been unknowingly exposed to asbestos while working in construction.  See VA Treatment Records dated September 17, 2013, May 30, 2014, and June 13, 2014.

The Veteran was afforded a VA examination in March 2015.  The clinician diagnosed the Veteran with COPD and opined that it was at less likely than not incurred in or caused by service.  The clinician stated that the Veteran's pleural plaques were non-specific, but could be related to asbestos exposure.  Medical literature indicates that the length of asbestos exposure is a determinant for who will develop asbestos-related diseases.  The clinician found that the Veteran would have had greater exposure to asbestos after his military career, as he was working in construction for a far greater period of time.  As for the Veteran's remaining lung disabilities, the clinician opined that those disabilities were related to his 50 year smoking history, rather than any asbestos exposure, as smoking is the leading cause for developing COPD.

Also of record is an opinion from the Veteran's private doctor.  Dr. M.P.J. noted that both asbestos exposure and tobacco use both contribute to COPD formation.  However, he ultimately opined that the Veteran's asbestos exposure strongly contributed to his current lung problems.  See Letter dated July 30, 2015.

As to the issue of bilateral pleural plaques, there is no dispute that such disability was caused by asbestos exposure.  The issue here is whether the evidence establishes that the Veteran's post-service asbestos exposure supersedes his in-service asbestos exposure, in terms of severity and duration.  The Board finds that it does not.  Throughout the record, the Veteran reported that he was not exposed to asbestos while working in construction.  He stated that he worked in land surveillance, which did not involve a direct encounter with asbestos.  Although physicians noted that the Veteran may have "unknowingly" come into contact with asbestos while working in construction, the Board finds such statements to be speculative at best, and affords them no probative value.  They are not based on specific evidence, such as the Veteran's statements or his job description.  As they directly contradict the Veteran's contentions without any proof, the Board affords them no weight in determining the issue of whether the Veteran was exposed to asbestos after service.

Similarly, the March 2015 VA examiner opined that the Veteran would have had greater exposure to asbestos after discharge while working in construction, as he worked in construction for a far greater period of time when compared to his active duty.  Again, the Board finds that this opinion is based on a mischaracterized factual premise.  There is nothing in the record, to include the examiner's report, to determine how much, if any, exposure the Veteran had to asbestos after service.  The examiner did not elicit a work history or job description from the Veteran to support his conclusion that the Veteran was exposed to asbestos after service.  It appears that the examiner, similar to the treating physicians, assumed that the Veteran must have been exposed to asbestos while working in construction; however, they do not consider his consistent lay statements, in which he denies exposure to asbestos based on his duties.

In sum, while the facts establish that the Veteran was exposed to asbestos during service, there is no probative evidence that the Veteran's post-service employment exposed him to asbestos and if so, to what extent.  Accordingly, with regard to the issue of nexus for bilateral asbestos-induced pleural plaques, the Board finds in reviewing the entire record in its totality, the evidence is at least in equipoise.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, reasonable doubt shall be resolved in favor of the Veteran.  As to the question of etiology of the Veteran's bilateral pleural plaques, the Board finds that the probative weight falls in the affirmative for the Veteran in connecting such disability service.  Thus, the claim of service connection for bilateral pleural plaque calcification must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).



ORDER

Service connection for asbestos-related lung abnormalities of bilateral pleural plaque calcification is granted.


REMAND

As addressed above, the Board has awarded service connection for asbestos-related lung abnormalities of bilateral pleural plaque calcification.  The Board requires further medical opinion as to whether such lung abnormalities have caused or aggravated the diagnosed COPD and/or emphysema.  On remand, the AOJ should assist the Veteran in obtaining any further relevant records, to include whether any relevant records dating to 1967 are obtainable through McClaren Hospital in Petoskey, Michigan.  See VA Form 21-4138 received in October 2014.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Assist the Veteran in obtaining any additional relevant records, to include whether any relevant records dating to 1967 are obtainable through McClaren Hospital in Petoskey, Michigan.  See VA Form 21-4138 received in October 2014.

2.  Thereafter, obtain an addendum opinion from an appropriately qualified medical doctor regarding the Veteran's respiratory disabilities other than asbestos-related lung abnormalities of bilateral pleural plaque formation.  Access to VBMS must be made available to the examiner for review.  After review of all records, the examiner should address the issue of whether the Veteran has COPD/emphysema is at least as likely as not (50 percent probability or greater) caused by and/or aggravated by his service-connected asbestos-related changes of bilateral pleural plaque formation.  

In so doing, the examiner should express the reasons for agreement/disagreement with the opinion from Dr. M.P.J. who noted that both asbestos exposure and tobacco use both contribute to COPD formation, and that the Veteran's asbestos exposure strongly contributed to his current lung problems.  See Letter dated July 30, 2015.

A complete, well-reasoned rationale must be provided for all opinions offered.  

3.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the remanded issue.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


